UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


AGORA, INCORPORATED; THE DAILY         
RECKONING, LLC; DAN DENNING,
              Plaintiffs-Appellants,
                 v.                               No. 02-1202
COMMODITY FUTURES TRADING
COMMISSION,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                         (CA-01-1625-A)

                      Argued: September 24, 2002

                      Decided: October 21, 2002

       Before LUTTIG and TRAXLER, Circuit Judges, and
         Norman K. MOON, United States District Judge
               for the Western District of Virginia,
                      sitting by designation.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Matthew Joseph Turner, Office of General Counsel,
AGORA, INC., Baltimore, Maryland, for Appellants. William S.
Liebman, Assistant General Counsel, Office of General Counsel,
2           AGORA v. COMMODITY FUTURES TRADING COMM.
COMMODITY FUTURES TRADING COMMISSION, Washington,
D.C., for Appellee. ON BRIEF: Patrick J. McCarty, General Coun-
sel, Kirk Manhardt, Deputy General Counsel, Office of General
Counsel, COMMODITY FUTURES TRADING COMMISSION,
Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Appellant Agora, a publisher of financial information, offers its
subscribers newsletters, which provide information on securities and
commodities markets and recommend investment strategies. These
newsletters only offer general advice and information and are not per-
sonalized for individual subscribers.

   Appellee, the Commodity Futures Trading Commission (CFTC),
implements and enforces the Commodities Exchange Act, and, at
issue here, its provisions regarding Commodity Trading Advisors. In
an investigation of Agora’s subscriber solicitations, the CFTC issued
roughly 20 subpoenas to Agora and deposed several Agora employ-
ees. Agora initiated this action as a response to the investigation,
arguing that the CFTC did not have valid jurisdiction to investigate
it and that the statutory regime under which the CFTC proceeded was
constitutionally invalid.

   The CFTC challenged Agora’s complaint via dismissal motion, and
the district court held that the entirety of the action was not ripe for
adjudication under Abbott Laboratories v. Gardner, 387 U.S. 136
(1967), abrogated on other grounds, Califano v. Sanders, 430 U.S. 99
(1977), which requires a two-prong inquiry into whether the issue is
fit for judicial review and whether the withholding of review will
cause hardship.
             AGORA v. COMMODITY FUTURES TRADING COMM.                     3
    Prior to oral argument before this court on Agora’s appeal from the
decision below, the CFTC’s counsel attempted to inform Agora that
the investigation that gave rise to the case had been terminated. While
it is not entirely clear to the court, it appears that the substance of that
update may not have been received by Agora. In any event, the
CFTC’s counsel represented during argument before us that all
Agora-related investigations have been concluded, and that the CFTC
has no present intention to prosecute or investigate Agora. In light of
the cessation of the complained-about investigation, the case is moot,
and we now dismiss the action.

   Faced with the CFTC’s concession that it had terminated all the
underlying investigations, Agora argued that it still felt a First
Amendment chill in its ongoing publishing activities. However,
Agora, upon invitation by the court, was unwilling or unable to distin-
guish between its as-applied challenges to the CFTC’s jurisdiction
and its facial challenges to the statutory regime. In light of this posi-
tion, we assume Agora’s claims all stem from the complained-about
investigation, and hold that the entirety of the action is moot follow-
ing that investigation’s termination.

   Should the CFTC proceed in any manner against Agora in the
future, there will be ample time for judicial review of claims that the
CFTC is operating beyond its jurisdiction. And should it appear in the
future that the CFTC’s modus operandi is to investigate, and then to
end investigations prior to resolution of underlying constitutional
claims made by aggrieved investigative subjects, there might be a
threat, sufficient to fulfill the Article III injury requirement, that
would justify review of the CFTC’s investigative practices even in the
absence of an ongoing investigation.

  Because there is presently no controversy between the parties to
which the judicial power extends, the case is dismissed as moot.

                                                              DISMISSED